Davies, Ch. J.
1. As to plaintiff’s title to the sleigh. There is no controversy that Harriet Cornwell was indebted to Richard D. Cornwell in the amount for which she confessed judgment. It was competent for her to secure payment of such indebtedness out of any property owned by her. She could mortgage, assign or convey any such property for such purpose, and divest her title thereto, and vest the ownership thereof in her grantee, or any one claiming under him.
This court held, in Watkins agt. Abrahams (24 N. Y. R. 72), that a married woman could not confess a judgment, under the Code, and that-.such a judgment would be set aside on her motion. It was held that she was placed on the same footing with an infant in this respect. It follows, from this, that the judgment is not void, but voidable merely. If she elects to allow it to stand, and the title of her property, through this instrumentality, to be charged, no good reason is perceived why she may not do so. It has *282been repeatedly held, in this court, that a married woman may effectually dispose of property, which is either hers, or treated by her husband as hers; and even that a mortgage, by the wife, of the husband’s goods, was valid, he standing by and assenting to it; that the assent of the husband was only important as estopping him from claiming the goods as his own, after permitting the wife to deal with them as hers. (Edgerton agt. Thomas, 5 Seld. 40; Sherman agt. Elder, 24 N. Y. R. 381; Smith agt. Knapp, 27 Id. 277; Buckley agt. Wells, 33 Id. 518; and Sammis agt. McLaughlin, decided in December, 1866.) James Cornwell, the husband, is estopped from claiming the sleigh as his property. He was present at the time of the levy by the sheriff, through which this plaintiff claims, and turned out this sleigh to the sheriff, as the property of Harriet Cornwell, the defendant in the execution. He is forever precluded from setting up the contrary. There is no pretence that the title to the sleigh was in any other person. It is, therefore, very clear that the properly in the sleigh was in Harriet Cornwall.
The next question is, has that title, by virtue of the judgment, execution and sale, been vested in the plaintiff? In Miller agt. Earle (24 N. Y. R. 110), this court held that a judgment, entered upon a confession not authorized by the Code, was good between the parties, and that, when the property of the defendant had been sold under an execution upon such a judgment, the purchaser’s title cannot be impeached by a creditor not having a judgment or lien on the property at the time of the levy. It was said, in the opinion of one of the judges, that if the defendant in the execution chose to adopt the form of confessing a judgment, and permitting a sale of his property under execution thereon, for the purpose of paying a debt owing by him, it was not perceived that any objection could be taken by a party who had acquired a subsequent judgment and lien, to such payment; that the defendant certainly would be estopped from alleging or setting up that the judgment was not valid, or, in other words, was not a judgment; and that, after he stood by and saw his property sold under an execution issued *283under, it, and the proceeds paid over or applied upon his debt, he would be estopped from recalling such payment. Judge James, in the other opinion delivered in that case, observed: “As between the parties themselves, however the judgment confessed should be held legal and valid; that being so, the levy and sale of property under it was good, as against the defendant and all the world, except judgment creditors existing and having a lien upon his property. Until the plaintiffs recovered their judgment against Heth (the person confessing the judgment), they had no lien upon his property. Until then, he had a right to dispose of it, or its proceeds, in payment or satisfaction of his debts, or in any other way not fraudulent.”
Again: “So in this case, the debt for which the confession was given being bona fide, the property levied upon might have been carefully applied by the judgment debtor, without judgment, to the payment of such- debt, at any time before the plaintiff in this suit obtained any légal or equitable lien thereon; and the proceeds of such property having been applied to the payment of such bona fide debt, through the instrumentality of a defective judgment, before any legal or. equitable lien was obtained upon it by any other creditor, the property cannot be recalled, nor its proceeds recovered, by a subsequent judgment creditor, although the prior judgment is void as to him.”
A brief recurrence to the facts presented by the record will show how decisive the doctrine of this case is, when applied to that now under consideration. Assuming, for the present, that the sleigh was the property of Harriet Corn-well, then" we have these controlling facts: 1. That she was bona fide indebted to Eichard D. Cornwell. 2. That, through the instrumentality of a judgment, execution and sale thereon, the proceeds of this sleigh, realized on a sale thereof by virtue of said execution, were applied in part payment of said debt. 3. That such sale took place, and proceeds were paid over, two days before the assessment roll for the taxes for the town of Homer was completed, that being done on the 18th of August, 1857. The tax was not *284levied and imposed until the annual meeting of the board of supervisors of the county of Cortland, which, in that county, takes place on the Tuesday next after the general election in each year. (Edm. ed. of Stat. vol. 1, p. 339.)
No lien for this tax, upon this sleigh, assuming it to have been the property of Harriet Cornwell, was acquired until some day in November, 1857. At this time all her right and title therein had been disposed of in payment of a debt justly due and owing by her; and, on the authority of Miller agt. Earle (ubi supra), we must hold that the tax was no lien on this particular piece of property, and that the defendant acquired no title thereto by virtue of the tax sale.
It is now contended, on the part of the defendant, that,' so far as the proof shows, the sleigh belonged to James Corn-well, the. husband of Harriet Cornwell. It is not perceived how this position shows title in the defendant.
If it was the property of James Cornwell, it clearly could not be taken and sold for a tax imposed and levied against Harriet Cornwell. The tax was levied, so far as the persons were concerned, against Bichard D. Cornwell and Harriet Cornwell, as composing the firm of B. D. Cornwell & Co. There is no pretence that James Cornwell was ever a member of that firm, or that any tax was levied or imposed against him or upon Ms property. The warrant to the collector only authorized him to seize and sell the property of the persons whose names were set down in the tax lists, and the name of James Cornwell does not appear there. If, therefore, the sleigh was the property of James Cornwell, the defendant acquired no title to it by virtue of Ms pin-chase at the tax sale. Again, this argument has no pertinancy, except to establish the proposition that the plaintiff acquired no title by virtue of his purchase on the execution sale, on the judgment against Harriet Cornwell. But, as already remarked, James Cornwell is estopped, by Ms act in turning out to the sheriff this sleigh as the property of Harriet Cornwell, from hereafter setting up or claiming that, in fact, he was the owner of the sleigh. The defend*285ant is in no position which justifies Mm in asserting the ownership of the sleigh to be in James Cornwell.
Upon the testimony adduced at the trial, the question legitimately arose whether, at the execution sale, the sleigh was, in fact, purchased by the plaintiff in the execution, Richard D. Cornwell. The judge, therefore, properly charged the jury that it was important for them to determine which made the purchase; for whichever did was the owner at the time of the demand and conversion; and that, if the plaintiff purchased the sleigh for himself, and he owned it when he demanded it, he was entitled to recover; but if the plaintiff purchased the sleigh at the execution sale for Richard D. Cornwell, and as Ms agent, and said Corn-well owned it, then the jury should find a verdict for the defendant.
In all these propositions the learned justice was undoubtedly correct. If the plaintiff purchased the sleigh for himself, and on his own account, then he unquestionaTly became the owner thereof, and it was a matter of no moment whether the plaintiff in that execution required payment of the purchase money at the time or gave him credit therefor. The important fact appeared that the defendant in that execution had credit for the amount of the bid, on the judgment against her. The plaintiff in that judgment was estopped from denying the fact of such payment. The jury, therefore, found, as a fact, that the plaintiff himself became the purchaser of the sleigh at the execution sale; and the conclusion of law followed that he thereupon became the owner thereof. The judge also very properly left it to the jury to find whether the purchase was not made by or for Richard D. Cornwell. If it had been, then he became the owner of the sleigh, and it would have been liable to seizure and sale for payment of the tax levied and imposed on him and Harriet Cornwell; and the defendant, by virtue of the tax sale, would have acquired title thereto. In such case, as the judge told the jury, their verdict should be for the defendant. But the jury ignored this view of the case, and found that the plaintiff had himself become such purchaser, *286and thereby the owner of the sleigh, and consequently entitled to recover the damages he had sustained by the taking and conversion thereof by the defendant.
We have assumed, in the examination of this case, that the tax, and the sale thereunder, levied and imposed upon Bichard D. Cornwell and Harriet Cornwell, was, in all respects, legal and regular. In the view we take of this case, we do not deem it needful to express any opinion upon that question, and we wish to be distinctly understood as expressing none. We have disposed of the case on the assumption that the tax was legal and the sale regular.
The exceptions taken to the admission of testimony are wholly unimportant and immaterial, in the light we regard this case. The only exception which had any bearing upon any important question submitted to the jury was the admission of proof, on the part of the plaintiff, that he had an open account with B. D. Cornwell, the plaintiff in the execution. Plaintiff, by his bid of the sleigh, the same having been accepted by the sheriff and the plaintiff in the execution, became a debtor to such plaintiff for the amount of his bid. The plaintiff, by crediting such amount on the execution, discharged the defendant therein from such sum, and was estopped from denying payment of that sum by her. For the purpose of showing a fact, certainly not very important, how the matter was adjusted between- the purchaser and the plaintiff in the execution, the judge permitted the fact that there was an open account between them to be proved. It was not material or important, and its admission is no ground for a new trial.
Upon a careful examination of the whole case, I am clearly of the opinion that it' has been rightly disposed of, and that the judgment should be affirmed, with costs.
Porter, J., took no part in the decision; all the other judges concurring.
Judgment affirmed.